Citation Nr: 1028482	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) and elevated prostate specific antigen (PSA), 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for a chronic skin 
disorder, to include chronic urticaria, claimed as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 Regional Office (RO) in 
Montgomery, Alabama rating decision, which denied the claims on 
appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2010.  A transcript of that proceeding has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a skin disability 
that is etiologically related to a disease, injury, or event in 
service, to include exposure to herbicides.

2.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a prostate disability 
that is etiologically related to a disease, injury, or event in 
service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A prostate disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA letter dated in October 2005 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, the Board notes that during the April 2010 Board 
hearing, the undersigned Veterans Law Judge extensively explained 
the issues to the Veteran and his representative, including in-
depth discussion involving the diseases and disorders for which 
service connection could be granted on a presumptive basis due to 
in-service exposure to herbicides and the requirements for 
otherwise establishing entitlement to service connection on a 
direct basis for claims based on exposure to herbicides.  In 
addition, the undersigned discussed the advisability of getting a 
letter from the Veteran's treating physician regarding the 
etiology of his prostate problems and the record was held open 
accordingly for 30 days.  As to the skin disorder claim, the 
undersigned elicited testimony regarding the onset and 
symptomatology of the disorder.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran has not indicated that he has sought treatment from a 
VA medical facility.  With respect to the Veteran's service 
treatment records, the claims file indicates that the only record 
located was the Veteran's medical examination at separation in 
July 1970.  As will be discussed in greater detail below, the 
Board accepts the Veteran's representation that he did not seek 
treatment for prostate problems in service and that he was 
treated for red welts on his body at some point during service.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  In that regard, as noted 
above, during the April 2010 Board hearing the Veteran indicated 
a desire to hold open the record for an additional 30 days to 
afford him the opportunity to provide the Board with a letter 
from his private physician expressing an opinion as to the 
etiology of his current prostate problems.  The record was held 
open as requested; however, the Veteran provided no additional 
information.  The Board finds that VA has fulfilled its duty to 
assist, as that duty does not negate the Veteran's ultimate 
responsibility to ensure the VA receives all the information and 
evidence needed to substantiate his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, the Veteran has 
at no time otherwise referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

Given the foregoing, the Board finds that a remand for additional 
records would serve no useful purpose and that the Veteran is not 
prejudiced by the Board reaching a decision with respect to these 
issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the Board concludes an examination is 
not needed with respect to either issue.  VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Board believes that there 
is no credible evidence suggesting an association between any 
alleged current disability and any event, injury, or disease in 
service.  Specifically, there is no credible evidence of 
competent in-service complaints, treatment, or diagnosis of a 
prostate disability; no credible evidence of continuity of 
symptomatology from service of either the claimed skin or 
prostate disabilities; and no competent and credible evidence 
otherwise linking any current claimed skin or prostate disability 
and the Veteran's military service.  Thus, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
these claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009). 
 
Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service. 
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2009).  Service 
connection for malignant tumors may be established based on a 
legal "presumption" by showing that either manifested itself to 
a degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no 
legal presumption is applicable because, while the Veteran has 
elevated levels of prostate specific antigen (PSA), multiple 
biopsies have been negative for prostate cancer.   
 
Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acne form disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  
Id.

The Veteran has confirmed service in Vietnam during the Vietnam 
War era and, therefore, is presumed to have been exposed to 
herbicide agents.  While prostate cancer and chloracne are on the 
list of diseases associated with herbicide agents and the Veteran 
has current prostate and skin problems, as noted above, the 
Veteran has not been diagnosed with prostate cancer or chloracne.  
Therefore, the presumption is inapplicable here.  See 38 C.F.R. § 
3.309(e).  Service connection for either claim on the basis of 
presumptive exposure to herbicide agents, including Agent Orange, 
is therefore not warranted.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).   In the absence of a presumptive basis to grant 
a claim, to establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran's original claim, received in September 
2005, asserted that he had skin problems beginning in 1992 and 
prostate problems beginning in 1998.  The Board notes that since 
filing his claim, the Veteran has made different arguments as to 
the onset of his skin problems, to include a continuity of 
problems from service.  The Veteran attributes both kidney and 
prostate problems to herbicide exposure in Vietnam. 
 
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 
 
The Board has considered the applicability of the combat 
presumption in this case, given that the Veteran had an MOS of 
light weapons infantry in the Army, over one and a half years of 
service in Vietnam, and was awarded the National Defense Service 
Medal, Vietnam Service Medal with four Bronze Stars, and the 
Vietnam Campaign Medal with 1960 device.  The Board notes, 
however, that the Veteran is not in receipt of any medals that 
specifically demonstrate combat action, such as the combat 
infantry badge (CIB), nor has the Veteran specifically asserted 
combat exposure in relation to the issues on appeal.  Thus, the 
Board finds that these provisions are not applicable in this 
instance.
 
Prostate Disability

As noted, the majority of the Veteran's service treatment records 
appear to be unavailable.  However, the Veteran's July 1970 
separation examination indicated a normal genitourinary system.  
Moreover, the Veteran concedes that he had no symptoms related to 
his current prostate problems while in the military and that such 
problems did not begin until approximately 1998.  

After service, in May 1989 the Veteran reported dribbling of 
urine post-voiding.  The examiner assessed a resolved urinary 
tract infection and rule out urethral stricture.  In 
approximately September 1998, the Veteran had elevated PSAs on 
diagnostic testing.  By January 2001, the Veteran had been 
diagnosed with benign prostatic hypertrophy (BPH).  The Veteran 
had multiple biopsies, all of which have been negative for 
prostate cancer.  In October 2008, the Veteran underwent a 
transurethral resection of the prostate (TURP).  The treatment 
records do not indicate an etiology for the prostate problems.  

The Board has considered the Veteran's contentions during the 
April 2010 Board hearing that his private treating physician has 
suggested a possible link between the Veteran's prostate problems 
and his in-service exposure to herbicides.  Initially, the Board 
notes that the Court has held that a lay person's statement about 
what a medical professional told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's account 
of what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the credibility of 
this report must be viewed in the context of the fact that the 
Veteran was encouraged to submit a statement from his physician, 
and was provided the opportunity to do so, but did not.  
Consequently, the Board must find the Veteran's recollection of 
what he was told by his physician to not be credible.

In this regard, the Board also acknowledges the Veteran's 
assertions that his in-service herbicide exposure caused his BPH 
and elevated PSA levels.  Certainly, the Veteran is competent 
attest to physical symptoms he observed or experienced, such as a 
weak or dribbling urine stream.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran has not asserted 
a continuity of symptomatology since service, and, as a 
layperson, is not otherwise competent to make complex medical 
diagnoses or generally to render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  As such, the 
Veteran's assertions that his current BPH and elevated PSA levels 
are caused by his in-service herbicide exposure have no probative 
value. 
 
The medical evidence currently of record includes a diagnosis of 
BPH and elevated PSA levels.  However, these problems did not 
begin or were not diagnosed until nearly two (2) decades after 
service and the Veteran concedes that he did not have symptoms of 
prostate problems for years after service.  More significantly, 
there is no credible evidence that a medical professional has 
ever definitively linked the Veteran's BPH or elevated PSA levels 
to his in-service herbicide exposure, his Vietnam service, or any 
other incident of his military service.  Where the dispositive 
issue involves a question of medical causation (such as whether a 
disability claimed is the result of active service in the 
military), only competent medical evidence is probative.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the 
Veteran has offered no medical evidence or argument of actual 
direct causation showing that his exposure to an herbicide during 
service caused his BPH, elevated PSA levels, or other prostate 
problems. 
 
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for BPH and elevated PSA levels must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).

Skin Disability

As noted above, the Veteran contends that he has a skin disorder 
caused by his in-service exposure to herbicides.

As discussed, the Veteran's available service treatment records 
are limited to his July 1970 medical examination at separation.  
That separation examination indicated normal skin and included no 
notation of a chronic skin disorder.  

After service, in September 1990 the Veteran complained of 
"whelps" that were coming and going since the previous year.  
The Veteran noted no known allergies and no certain time or 
location for occurrence.  The examiner noted a wheal and flare 
reaction on the left arm and assessed chronic urticaria.  A 
follow-up examination in March 1991 indicated that the skin 
problems had resolved, but continued the assessment of chronic 
urticaria.  In February 1999, the Veteran had a pruritic rash of 
the right lower leg.  In January 2002, the Veteran complained of 
an intermittent rash normally found on the neck, chest, and 
abdomen.

Thus, the medical evidence of record indicates intermittent skin 
problems beginning approximately two (2) decades after service.  
The crucial inquiry, therefore, is whether any current chronic 
skin disorder is related to any incident of service, to include 
exposure to herbicides.  For the reasons and bases set forth 
below, the Board concludes it is not.

The Board finds there is no credible and competent evidence of 
record demonstrating a chronic skin disorder in service or 
continuity of skin problem symptomatology since service.  In 
reaching this decision, the Board has considered the Veteran's 
statements and descriptions of his in-service skin problems, and 
his assertions of a continuity of symptomatology thereafter.  

The Board notes that a lay person generally is competent to 
report physical symptoms and other evidence of symptomatology, 
such as red skin, itching, boils, and blisters.  See Washington, 
19 Vet. App. at 368.  Generally, a layperson is not competent to 
make complex medical diagnoses.  However, the Board believes that 
skin rashes are among the types of disabilities that lend 
themselves to lay observation; thus, the Veteran is competent to 
report having skin rashes in service, and to describe the 
symptoms he experienced at that time.  See Falzone v. Brown, 8 
Vet. App. 398 (1995); McCartt v. West, 12 Vet. App. 164 (1999) 
(Veteran alleged skin disorder of boils, blotches, rash, 
soreness, and itching since service and the Court implied that 
this may be the type of condition lending itself to lay 
observation and satisfy the nexus requirement).  

The above notwithstanding, the Board has "the authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as to the circumstances of his in-
service skin problems and continuity of skin problems are 
inconsistent with the objective medical record and the Veteran's 
own contemporaneous statements.  

During the Veteran's April 2010 Board hearing, he asserted that 
he experienced skin problems in service on an intermittent basis 
and that from that time he has intermittently, but regularly 
since the 1980s, had skin problems that were similar in 
symptomatology to his skin problems in service.  Significantly, 
however, the Veteran's original September 2005 claim indicated 
onset of a recurrent skin rash beginning in 1992.  Of even 
greater note, the Veteran submitted a statement in November 2005 
wherein he stated with respect to his claims, 

The prostate problems and my skin rashes have occurred 
since I got out of the military.  I was never treated 
for these medical conditions while in the Army.  Also 
while in Vietnam I was treated at the medical 
dispensary at Vihn Long Army Base for large red welts 
on my body.  I was never told exactly what was causing 
this medical problem.  I was prescribed medication and 
shots to help relieve the itching.  

It is clear from this statement that, to the Veteran, the 
symptoms of rash for which he is now seeking service connection 
are entirely distinct from the whelps for which he received 
treatment in service.  Thus the Veteran, who is competent to 
evaluate skin symptomatology and diagnose certain skin disorders, 
contemporaneous to filing his claim and shortly thereafter, 
specifically noted that his current skin disorder had its onset 
in 1992, and appeared to him to be unrelated to his in-service 
skin problems, including red welts and itching, for which he 
received treatment.

Moreover, the Board notes that there is no indication that the 
Veteran sought treatment for skin problems until approximately 
two decades after service, which generally corresponds to the 
Veteran's attributed onset date of 1992.  In addition, at the 
time of the Veteran's first documented instance of medical 
treatment for skin problems, in September 1990, he reported 
recurrent symptoms for one year.  The Board acknowledges that the 
Veteran has since reported intermittent onset with dormant 
periods of up to two years between skin problem outbreaks.  
However, given the Veteran's above statements, the September 1990 
report seems more likely to be attributing initial onset to some 
time in 1989, rather than as the most recent of multiple 
intermittent outbreaks of skin problems.  As these dates roughly 
correspond to the reported onset date of 1992, the Board finds 
that all of these factors weigh heavily against finding that the 
Veteran's most recent assertions that his current skin problems 
began in service are credible.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced skin problems in service.  
Rather, this is a case in which the record shows that the Veteran 
initially clearly attributed the onset of his current skin 
problems to a time period long after service and also denied that 
his in-service treatment for welts were at all similar to his 
current skin problems.  Moreover, the Veteran's separation 
examination in July 1970 indicated normal skin on examination and 
the Veteran reported a one year onset of skin problems on initial 
treatment in September 1990.  The Board finds it reasonable to 
conclude that if the Veteran were experiencing continued problems 
with his skin since service, then he would have so reported in 
September 1990 at initial treatment, in September 2005 at the 
time of filing his claim, and in November 2005 when discussing 
the onset of his current skin problems and his problems in 
service.    

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter and the 
Veteran's initial statements regarding onset than to the more 
recent assertions of a continuity of symptomatology.  Regardless 
of whether the Veteran is purposely mischaracterizing the events 
in service and thereafter or unintentionally doing so, the 
ultimate conclusion is that his most recent statements regarding 
a continuity of symptomatology since service are simply not 
credible evidence.  As discussed above, there are objective 
documents and the Veteran's own earlier statements that refute 
his claim of suffering skin problems since service and that his 
current skin problems are the same as those experienced in 
service.  Because of the inconsistency, the Board finds that the 
Veteran's allegations have no probative value.

As there is no credible evidence of a continuity of 
symptomatology since service, the Veteran's opinion linking his 
current skin disability to service is not credible, and there is 
no other medical evidence linking any current skin disorder to 
any incident of military service, the Board concludes that the 
preponderance of the evidence is against granting service 
connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a chronic skin disability must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for BPH and elevated PSA, 
claimed as due to herbicide exposure, is denied.

Entitlement to service connection for a chronic skin disorder, to 
include chronic urticaria, claimed as due to herbicide exposure, 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


